Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jason O. Howard (Reg. # 62, 120) on 08/01/2022 and 8/18 /2022 .
The application has been amended as follows: 
The amendment of claims 1, 4-5 in paragraph 5 of the notice of allowability mailed on 08/10 is incorporated by reference herein.
8. (Currently amended) A method of calibrating a structured light sensor, comprising:
emitting structured light towards a calibration scene from a structured light emitter, the structured light comprising a plurality of individual emitted units forming a structured arrangement;
emitting modulated light towards the calibration scene from a modulated light emitter, the modulated light being modulated for making time-of-flight (TOF) depth calculations;
capturing, through an image sensor, a plurality of calibration images of the structured light and the modulated light reflected off the calibration scene, the calibration images captured with the image sensor at more than one actual distance from the calibration scene; and
generating a new reference image from the plurality of calibration images.
Conclusion

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMIR ANWAR AHMED whose telephone number is (571)272-7413. The examiner can normally be reached flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on (571)272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMIR A AHMED/              Primary Examiner, Art Unit 2665